Citation Nr: 1614706	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include rotator cuff bursitis.

2.  Entitlement to service connection for pseudo folliculitis barbae.  

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to an initial compensable rating for degenerative disc disease of the lower thoracic spine. 

5.  Entitlement to an initial compensable rating for hypertension. 

6.  Entitlement to an initial compensable rating for bilateral pes planus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service from September 1988 to September 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to the Baltimore, Maryland RO.  

The statement of the case indicated that a 10 percent rating was in effect for the thoracic spine disorder.  In fact, a noncompensable rating was assigned in the initial rating action.  The Board has recharacterized the issue on the title page to reflect the current rating.

The issue of entitlement to service connection for a right shoulder disability to include rotator cuff bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pseudo folliculitis barbae is not shown by the record.  

2.  A bilateral knee disability is not shown by the record.  

3.  Degenerative disc disease of the lower thoracic spine is manifested by forward flexion of the thoracolumbar spine greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 235 degrees.  There is also no showing of muscle spasm, guarding, localized tenderness, or, vertebral body fracture with loss of 50 percent or more of the height. 

4.  Hypertension is not manifested by diastolic pressure that is predominantly 100 or more; systolic pressure that is predominantly 160 or more; nor is there a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  

5.  Bilateral pes planus is not manifested by moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  


CONCLUSION OF LAW

1.  Pseudo folliculitis barbae was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The criteria for an initial compensable rating for degenerative disc disease of the lower thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

4.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101.

5.  The criteria for an initial compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran appeals the denial of service connection for pseudo folliculitis barbae and a bilateral knee disability.  After review of the record, the Board finds against the claims.  

In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ."  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Veteran was treated for pseudo folliculitis barbae during service in October 1988 and November 1988, there is no credible showing that the Veteran has a current diagnosis of pseudo folliculitis barbae.  In the October 2008 VA examination, it was noted that although this condition was diagnosed 20 years ago, since retiring from service the Veteran has not required to shave closely on a daily basis, therefore, the condition has largely resolved.  The Veteran also denied current symptoms and treatment for this condition during the examination.  For the claim of acne and pseudo folliculitis barbae, the VA examiner found that there was no diagnosis as there is no pathology on examination.

With regard to the knees, service treatment records show bilateral knee pain in October 1988 with an assessment of patella femoral syndrome and right knee pain in May 2001.  X rays of the knees in October 2004 and March 2005 were normal.  In October 2007, the Veteran complained of knee pain.  At that time, examination revealed normal knee findings but disorder of the knee joint/patella/tibia/fibula was assessed.  While service treatment records show complaints of knee pain, the Board notes that the October 2008 VA examination disclosed normal findings for the knees.  The VA examiner found that for the claim of bilateral knee condition there is no diagnosis as there is no pathology on examination.  

The Board has reviewed the service treatment records, post service treatment records and lay statements of record, none of these show a current diagnosis of a bilateral knee disability and/or pseudo folliculitis barbae.  Rather, normal findings were shown during the October 2008 VA examination.  

Implicit in the claim is the Veteran's belief that he has a bilateral knee disability and pseudo folliculitis barbae.  As a lay person who is not trained in the field of medicine the appellant has not established his competence to establish the existence of such.  The Board finds that the question of whether the Veteran has the claimed disability is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Here there is no showing of a bilateral knee disability and/or pseudo folliculitis barbae at the time of filing of the claim or at any time during this appeal.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.  Should the pathology reappear in the future, the appellant may file a new claim at that time.  The claims are denied.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Thoracic Spine

In a June 2009 rating decision, the Veteran was granted entitlement to service connection for degenerative disc disease of the lower thoracic spine, effective October 1, 2008.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  He appeals the initial rating assigned.  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

After review of the record, the Board finds that against a compensable rating for degenerative disc disease of the lower thoracic spine.  In this regard, the Board finds that there is no basis for a higher rating based on forward flexion of the thoracolumbar spine.  To that end, the October 2008 VA examination of the lumbar spine revealed no radiation of pain on movement or muscle spasm, no palpable tenderness of the spinous processes or paravertebral musculature.  Range of motion of the thoracolumbar spine was within normal limits.  Forward flexion of the lumbar spine was to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  After repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the entire thoracic and lumbar spine revealed a normal head position, symmetry in appearance and motion and normal curvatures without sign of scoliosis, abnormal lordosis or kyphosis.  There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement. 

Neither the lay nor medical evidence suggests the functional equivalent of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Also, the Veteran's ranges of motion added together are 240 degrees.  The combined ranges of motion totaling 240 degrees is above that which would support a 10 percent rating, i.e. combined range of motion not greater than 235 degrees.  Furthermore, the evidence is devoid of a showing of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  As such, a higher rating is not warranted on this basis.

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  

The Board also notes that a higher rating is not warranted based on incapacitating episodes.  In this regard, the Veteran has not reported any incapacitating episodes, nor is there any evidence demonstrating that there has been physician prescribed bed rest.  Hence, entitlement to a higher rating under the rating formula for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.  

With regard to neurologic abnormalities, the Board notes no neurologic manifestations originating from the lumbar spine have been identified.  The Board also notes that the VA examination fail to disclose any scars related to the lumbar spine.  Accordingly, the claim is denied.


Hypertension 

In a June 2009 rating decision, the Veteran was granted entitlement to service connection for hypertension, effective October 1, 2008.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He appeals the initial rating assigned.  

Diagnostic Code 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board finds that the criteria for a compensable rating for hypertension have not been met.  To that end, blood pressure reading of 130/88, 130/84 and 132/86 are shown at the October 2008 VA compensation examination.  The blood pressure readings were within normal limits according to the VA examiner.  At no time during this appeal has the Veteran's diastolic pressure readings been predominantly 100 or more, nor have his systolic pressure readings been predominantly 160 or more.  At most, the evidence shows diastolic pressure at 88 and systolic pressure of 132.  These findings do not warrant a compensable rating.  Accordingly, a compensable rating for hypertension is not warranted.  

Pes Planus 

In a June 2009 rating decision, the Veteran was granted entitlement to service connection for bilateral pes planus, effective October 1, 2008.  His disability is rated as noncompensable and is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He appeals the initial rating assigned.  

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral. 

Based on the evidence of record, the Board finds that a compensable rating for pes planus is not warranted.  To that end, moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral is not shown.  Rather, the October 2008 VA examination disclosed there is no evidence of pes planus, deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes; interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  The Veteran was able to stand and ambulate without difficulty.  The Board notes, however, that while examination disclosed no pes planus deformity x rays disclosed complete left and right foot with weight bearing and non-weight bearing views demonstrated pes planus deformity, otherwise negative left and right foot including a lateral weight bearing view.   The above findings do not warrant a compensable rating.  As there is a specific code for this disorder, application of other codes is not indicated.

The Board has also considered whether a compensable rating is warranted under 38 C.F.R. § 4.59 for painful motion.  The Board notes that 38 C.F.R. § 4.59 specifically provides that, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for a joint."  The Board acknowledges the Veteran's reports of intermittent pain with prolonged standing . The October 2008 VA examination, however, found that there was no painful motion.  Here, objective evidence of painful motion is not shown during this time and the Board finds the lay statements are less probative than the findings of the skilled VA examiner. 

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  Accordingly, the claim is denied. 

ALL INCREASED RATING CLAIMS 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, there is no evidence that the appellant is unemployable as a result of these service connected disabilities.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Entitlement to service connection for pseudo folliculitis barbae is denied.  

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to an initial compensable rating for degenerative disc disease of the lower thoracic spine is denied.  

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to an initial compensable rating for bilateral pes planus is denied.  


REMAND

The Veteran appeals the denial of service connection for a right shoulder disability to include rotator cuff bursitis.  The evidence shows several complaints of right shoulder pain during service.  In the October 2008 VA examination, the examiner noted that for the claimed condition of right shoulder rotator cuff bursitis there is no diagnosis as there is no pathology on examination.  The Board notes, however, that the Veteran had right shoulder surgery in January 2010.  He had pre and post service diagnoses of right shoulder impingement and right rotator cuff tear.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the in service complaints and the post service diagnoses, the Board finds that another examination is needed for proper adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's records to an orthopedic specialist, and if needed, schedule the Veteran for a VA examination to address the nature and etiology of his right shoulder disability. The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every right shoulder disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  As noted, an examination need not be scheduled unless needed to respond to this action.

2. Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


